 

EXHIBIT 10.73

 

Note: April 27, 2018

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL SUM
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

12% CONVERTIBLE PROMISSORY NOTE

 

OF

 

PROGREEN US, INC.

 

Issuance Date: April 27, 2018

Total Face Value of Note: $236,085

 

This Note is a duly authorized Convertible Promissory Note of ProGreen US, Inc.
a corporation duly organized and existing under the laws of the State of
Delaware (the “Company”), designated as the Company’s 12% Convertible Promissory
Note due November 27, 2018 (“Maturity Date”) in the principal amount of $236,085
(the “Note”).

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest (the “Holder”)
the Principal Sum of $236,085 (the “Principal Sum”) and to pay “guaranteed”
interest on the principal balance hereof at an amount equivalent to 12% of the
Principal Sum, to the extent such Principal Sum and “guaranteed” interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have not been repaid or converted into the Company’s Common Stock (the “Common
Stock”), in accordance with the terms hereof. The sum of $222,721.60 shall be
remitted and delivered to the Company, and $13,363.40 shall be retained by the
Holder through an original issue discount (the “OID”) for due diligence and
legal bills related to this transaction. The OID is set at 6% of any
consideration paid. The Company covenants that within months of the Effective
Date of the Note, it shall utilize approximately $222,721.60 of the proceeds in
the manner set forth on Schedule 1, attached hereto (the “Use of Proceeds”), and
shall promptly provide evidence thereof to Holder, in sufficient detail as
reasonably requested by Holder.

 

   

 

 

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2.00(a), additional interest will accrue from the
date of the Event of Default at the rate equal to the lower of 22% per annum or
the highest rate permitted by law (the “Default Rate”).

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C, D, E, Schedule 1, and the Irrevocable
Transfer Agent Instructions (the “Date of Execution”) and delivery of the
initial payment of consideration by the Holder (the “Effective Date”).

 

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

 



Days Since Effective Date   Prepayment Amount Under 90   135% of Principal
Amount



 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder’s sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day. If the Note is in default, per Section 2.00(a) below, the
Company may not prepay the Note without written consent of the Holder.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Conversion Price” shall be equal to 55% of the lowest trading price of the
Company’s common stock during the 15 consecutive Trading Days prior to the date
on which Holder elects to convert all or part of the Note. For the purpose of
calculating the Conversion Price only, any time after 4:00 pm Eastern Time (the
closing time of the Principal Market) shall be considered to be the beginning of
the next Business Day. If the Company is placed on “chilled” status with the
Depository Trust Company (“DTC”), the discount shall be increased by 10%, i.e.,
from 45% to 55%, until such chill is remedied. If the Company is not Deposits
and Withdrawal at Custodian (“DWAC”) eligible through their Transfer Agent and
DTC’s Fast Automated Securities Transfer (“FAST”) system, the discount will be
increased by 5%, i.e., from 45% to 50%. In the case of both, the discount shall
be a cumulative increase of 15%, i.e., from 45% to 60%. Any default of this Note
not remedied within the applicable cure period will result in a permanent
additional 10% increase, i.e., from 45% to 55%, in addition to any other
discount, as provided above, to the Conversion Price discount.

 

 2 

 

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Note (including the original issue discount, prorated if the Note has
not been funded in full), (ii) all guaranteed and other accrued but unpaid
interest hereunder, (iii) any fees due hereunder, (iv) liquidated damages, and
(v) any default payments owing under the Note, in each case previously paid or
added to the Principal Amount.

 

“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.

 

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00 Conversion.

 

(a)       Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder’s
sole option, at any time and from time to time to convert in whole or in part
the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock as per the Conversion Price, but not to exceed the Restricted
Ownership Percentage, as defined in Section 1.00(f). The date of any conversion
notice (“Conversion Notice”) hereunder shall be referred to herein as the
“Conversion Date”.

 

(b)       Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder’s authorized designee, no later than 2 Trading Days after the Conversion
Date, a certificate or certificates (which certificate(s) shall be free of
restrictive legends and trading restrictions if the shares of Common Stock
underlying the portion of the Note being converted are eligible under a resale
exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company’s transfer agent is participating
in DTC’s FAST program, the Company shall instead use commercially reasonable
efforts to cause its transfer agent to electronically transmit such shares
issuable upon conversion to the Holder (or its designee), by crediting the
account of the Holder’s (or such designee’s) broker with DTC through its DWAC
program (provided that the same time periods herein as for stock certificates
shall apply).

 

(c) Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

 

 3 

 

 

(d)       Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 3 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

(e)       Reservation of Underlying Securities. The Company covenants that it
will at all times reserve and keep available for Holder, out of its authorized
and unissued Common Stock solely for the purpose of issuance upon conversion of
this Note, free from preemptive rights or any other actual contingent purchase
rights of persons other than the Holder, five times the number of shares of
Common Stock as shall be issuable (taking into account the adjustments under
this Section 1.00, but without regard to any ownership limitations contained
herein) upon the conversion of this Note (consisting of the Principal Amount) to
Common Stock (the “Required Reserve”). The Company covenants that all shares of
Common Stock that shall be issuable will, upon issue, be duly authorized,
validly issued, fully-paid, non-assessable and freely-tradable (if eligible). If
the amount of shares on reserve in Holder’s name at the Company’s transfer agent
for this Note shall drop below the Required Reserve, the Company will, within 2
Trading Days of notification from Holder, instruct the transfer agent to
increase the number of shares so that the Required Reserve is met. In the event
that the Company does not instruct the transfer agent to increase the number of
shares so that the Required Reserve is met, the Holder will be allowed, if
applicable, to provide this instruction as per the terms of the Irrevocable
Transfer Agent Instructions attached to this Note. The Company agrees that the
maintenance of the Required Reserve is a material term of this Note and any
breach of this Section 1.00(e) will result in a default of the Note.

 

(f)       Conversion Limitation. The Holder will not submit a conversion to the
Company that would result in the Holder beneficially owning more than 9.99% of
the then total outstanding shares of the Company (“Restricted Ownership
Percentage”).

 

(g)       Conversion Delays. If the Company fails to deliver shares in
accordance with the timeframe stated in Section 1.00(b), the Holder, at any time
prior to selling all of those shares, may rescind any portion, in whole or in
part, of that particular conversion attributable to the unsold shares. The
rescinded conversion amount will be returned to the Principal Sum with the
rescinded conversion shares returned to the Company, under the expectation that
any returned conversion amounts will tack back to the Effective Date.

 

(h)       Shorting and Hedging. Holder may not engage in any “shorting” or
“hedging” transaction(s) in the Common Stock prior to conversion.

 

 4 

 

 

(i)       Conversion Right Unconditional. If the Holder shall provide a
Conversion Notice as provided herein, the Company’s obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.

 

Section 2.00 Defaults and Remedies.

 

(a)       Events of Default. An “Event of Default” is: (i) a default in payment
of any amount due hereunder which default continues for more than 5 Trading Days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii) if
the Company does not issue the press release or file the Current Report on Form
8-K, in each case in accordance with the provisions and the deadlines referenced
Section 4.00(j); (iv) failure by the Company for 3 days after notice has been
received by the Company to comply with any material provision of this Note; (v)
failure of the Company to remain compliant with DTC, thus incurring a “chilled”
status with DTC; (vi) any default of any mortgage, indenture or financial
instrument which may be issued, or by which there may be secured or evidenced
any indebtedness, for money borrowed by the Company or for money borrowed the
repayment of which is guaranteed by the Company, in excess of $50,000 in
principal or stated amount, whether such indebtedness or guarantee now exists or
shall be created hereafter; (vii) if the Company is subject to any Bankruptcy
Event; (viii) any failure of the Company to satisfy its “filing” obligations
relating to filing of quarterly or annual reports under the Securities Exchange
Act of 1934, as amended (the “1934 Act”) and the rules and guidelines issued by
OTC Markets News Service, OTCMarkets.com and their affiliates; (ix) failure of
the Company to remain in good standing with its state of domicile; (x) any
failure of the Company to provide the Holder with information reasonably
requested by Holder related to its corporate structure including, but not
limited to, the number of authorized and outstanding shares, public float, etc.
within two Trading Days of request by Holder; (xi) failure by the Company to
maintain the Required Reserve in accordance with the terms of Section 1.00(e);
(xii) failure of Company’s Common Stock to maintain a closing bid price in its
Principal Market for more than 3 consecutive Trading Days; (xiii) any delisting
from a Principal Market for any reason; (xiv) failure by Company to pay any of
its Transfer Agent fees in excess of $2,000 or to maintain a Transfer Agent of
record; (xv) failure by Company to notify Holder of a change in Transfer Agent
within 24 hours of such change; (xvi) any trading suspension imposed by the
United States Securities and Exchange Commission (the “SEC”) under Sections
12(j) or 12(k) of the 1934 Act; (xvii) failure by the Company to meet all
requirements necessary to satisfy the availability of Rule 144 to the Holder or
its assigns, including but not limited to the timely fulfillment of its filing
requirements as a fully-reporting issuer registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website; (xviii) failure of the Company to abide by the Use of Proceeds or
failure of the Company to inform the Holder of a change in the Use of Proceeds;
or (xix) failure of the Company to abide by the terms of the right of first
refusal contained in Section 4.00(l).

 

 5 

 

 

(b)       Remedies. If an Event of Default occurs, the outstanding Principal
Amount of this Note owing in respect thereof through the date of acceleration,
shall become, at the Holder’s election, immediately due and payable in cash at
the “Mandatory Default Amount”. The Mandatory Default Amount means 35% of the
outstanding Principal Amount of this Note, will be automatically added to the
Principal Sum of the Note and tack back to the Effective Date for purposes of
Rule 144. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, this Note shall accrue
additional interest, in addition to the Note’s “guaranteed” interest, at a rate
equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law. Finally, commencing 5 days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, an additional
permanent 10% increase to the Conversion Price discount will go into effect. In
connection with such acceleration described herein, the Holder need not provide,
and the Issuer hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the note until such time, if
any, as the Holder receives full payment pursuant to this Section 2.00(b). No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon. Nothing herein shall limit the Holder’s
right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

 

Section 3.00 Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a) Holder is an “accredited investor,” as such term is defined in Regulation D
of the Securities Act of 1933, as amended (the “1933 Act”), and will acquire
this Note and the Underlying Shares (collectively, the “Securities”) for its own
account and not with a view to a sale or distribution thereof as that term is
used in Section 2(a)(11) of the 1933 Act, in a manner which would require
registration under the 1933 Act or any state securities laws. Holder has such
knowledge and experience in financial and business matters that such Holder is
capable of evaluating the merits and risks of the Securities. Holder can bear
the economic risk of the Securities, has knowledge and experience in financial
business matters and is capable of bearing and managing the risk of investment
in the Securities. Holder recognizes that the Securities have not been
registered under the 1933 Act, nor under the securities laws of any state and,
therefore, cannot be resold unless the resale of the Securities is registered
under the 1933 Act or unless an exemption from registration is available. Holder
has carefully considered and has, to the extent Holder believes such discussion
necessary, discussed with its professional, legal, tax and financial advisors,
the suitability of an investment in the Securities for its particular tax and
financial situation and its advisers, if such advisors were deemed necessary,
and has determined that the Securities are a suitable investment for it. Holder
has not been offered the Securities by any form of general solicitation or
advertising, including, but not limited to, advertisements, articles, notices or
other communications published in any newspaper, magazine, or other similar
media or television or radio broadcast or any seminar or meeting where, to
Holders’ knowledge, those individuals that have attended have been invited by
any such or similar means of general solicitation or advertising. Holder has had
an opportunity to ask questions of and receive satisfactory answers from the
Company, or any person or persons acting on behalf of the Company, concerning
the terms and conditions of the Securities and the Company, and all such
questions have been answered to the full satisfaction of Holder. The Company has
not supplied Holder any information regarding the Securities or an investment in
the Securities other than as contained in this Agreement, and Holder is relying
on its own investigation and evaluation of the Company and the Securities and
not on any other information.

 

 6 

 

 

(b) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of its incorporation and has
all requisite corporate power and authority to carry on its business as now
conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(c) All corporate action has been taken on the part of the Holder, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Note. The Holder has taken all corporate action required to
make all of the obligations of the Holder reflected in the provisions of this
Note, valid and enforceable obligations.

 

(d) Each certificate or instrument representing Securities will be endorsed with
the following legend (or a substantially similar legend), unless or until
registered under the 1933 Act or exempt from registration:

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Section 4.00 General.

 

(a)        Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys’ fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b)        Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(c)       Amendments. This Note may not be modified or amended, or any of the
provisions of this Note waived, except by written agreement of the Company and
the Holder.

 

(d)       Funding Window. The Company agrees that it will not enter into a
convertible debt financing transaction with any party other than the Holder for
a period of 20 Trading Days following the Effective Date. The Company agrees
that this is a material term of this Note and any breach of this will result in
a default of the Note.

 

(e)       Piggyback Registration Rights. The Company shall include on the next
registration statement that the Company files with the SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note. Failure to do so will result in
liquidated damages of 30% of the outstanding Principal Sum of this Note, but not
less than $20,000, being immediately due and payable to the Holder at its
election in the form of a cash payment or an addition to the Principal Sum of
this Note.

 

 7 

 

 

(f)       Terms of Future Financings. So long as this Note is outstanding, upon
any issuance by the Company or any of its subsidiaries of any convertible debt
security (whether such debt begins with a convertible feature or such feature is
added at a later date) with any term more favorable to the holder of such
security or with a term in favor of the holder of such security that was not
similarly provided to the Holder in this Note, then the Company shall notify the
Holder of such additional or more favorable term and such term, at the Holder’s
option, shall become a part of this Note and its supporting documentation. The
types of terms contained in the other security that may be more favorable to the
holder of such security include, and are limited to, terms addressing conversion
discounts, conversion look back periods, interest rates, original issue discount
percentages and warrant coverage.

 

(g)       Governing Law; Jurisdiction.

 

(i)       Governing Law. This Note will be governed by, and construed and
interpreted in accordance with, the laws of the State of California without
regard to any conflicts of laws or provisions thereof that would otherwise
require the application of the law of any other jurisdiction.

 

(ii)       Jurisdiction and Venue. Any dispute, claim, suit, action or other
legal proceeding arising out of or relating to this Note or the rights and
obligations of each of the parties shall be brought only in the state courts of
San Diego, California in the federal courts of the United States of America
located in San Diego, California.

 

(iii)       No Jury Trial. The Company hereto knowingly and voluntarily waives
any and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

 

(iv)       Delivery of Process by the Holder to the Company. In the event of an
action or proceeding by the Holder against the Company, and only by the Holder
against the Company, service of copies of summons and/or complaint and/or any
other process that may be served in any such action or proceeding may be made by
the Holder via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v)       Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices will be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.

 

(h)       No Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.

 

 8 

 

 

(i)       Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

 

(j)       Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30
a.m. Eastern Time on the Trading Day immediately following the Date of
Execution, issue a press release disclosing the material terms of the
transactions contemplated hereby, and (b) file a Current Report on Form 8-K,
including a copy of this Note as an exhibit thereto, with the SEC within the
time required by the 1934 Act. From and after the filing of such press release,
the Company represents to the Holder that it shall have publicly disclosed all
material, non-public information delivered to the Holder by the Company, or any
of its officers, directors, employees, or agents in connection with the
transactions contemplated by this Note. The Company and the Holder shall consult
with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor the Holder shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
the Holder, or without the prior consent of the Holder, with respect to any
press release of the Company, none of which consents shall be unreasonably
withheld, delayed, denied, or conditioned except if such disclosure is required
by law, in which case the disclosing party shall promptly provide the other
party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Holder, or include the name of the Holder in any filing with the SEC or
any regulatory agency or Principal Market, without the prior written consent of
the Holder, except to the extent such disclosure is required by law or Principal
Market regulations, in which case the Company shall provide the Holder with
prior notice of such disclosure permitted hereunder.

 

The Company agrees that this is a material term of this Note and any breach of
this Section 4.00(j) will result in a default of the Note.

 

(k)       Attempted Below-par Issuance. In the event that the Holder delivers a
Conversion Notice to the Company and, if as of such date, (i) the Conversion
Price would be less than par value of the Company’s Common Stock and (ii) within
three business days of the delivery of the Conversion Notice, the Company shall
not have reduced its par value such that all of the requested conversion
transaction may then be accomplished, then the Company and the Holder shall
utilize the following conversion protocol for Par Value Adjustment. The Holder
shall transmit to the Company: (X) a “preliminary” Conversion Notice for the
full number of shares of Common Stock that would be issued at the Conversion
Price without regard to any below-par value conversion issues; followed by (Y) a
“par value” Conversion Notice for the number of shares of Common Stock with the
Conversion Price increased from the “preliminary” Conversion Price to a
Conversion Price at par value; and, finally, (Z) a “liquidated damages”
Conversion Notice for that number of shares of Common Stock that represents the
difference between the “preliminary” Conversion Notice full number of shares and
the “par value” Conversion Notice limited number of shares. The Conversion Price
of such “liquidated damages Common Shares” would be the par value of the Common
Stock. Accordingly, through this protocol, the Company would issue, in two
transactions, an amount of shares of its Common Stock equivalent to the full
number of shares of Common Stock that would have been issued in accordance with
the “preliminary” Conversion Notice without regard to any below-par value
conversion issues. In the event that the Holder is precluded from exercising any
or all of its conversion rights hereunder as a result of a proposed “below par”
conversion, the Company agrees that, in lieu of actual damages for such failure,
liquidated damages may be assessed and recovered by the Holder without being
required to present any evidence of the amount or character of actual damages
sustained by reason thereof. The amount of such liquidated damages shall be an
amount equivalent to the trading price utilized in the “preliminary” Conversion
Notice multiplied by the number of shares calculated on the “liquidated damages”
Conversion Notice. Such amount shall be assessed and become immediately due and
payable to the Holder (at its election) in the form of a (i) cash payment, (ii)
an addition to the Principal Sum of this Note, or (iii) the immediate issuance
of that number of shares of Common Stock as calculated on the “liquidated
damages” Conversion Notice. Such liquidated damages are intended to represent
estimated actual damages and are not intended to be a penalty, but, by virtue of
their genesis and subject to the election of the Holder (as set forth in the
immediately preceding sentence), will be automatically added to the Principal
Sum of the Note and tack back to the Effective Date for purposes of Rule 144, as
the Company’s failure to maintain the par value of its Common Stock at an amount
that would not result in a “below par” conversion failure is equivalent to a
default as of the Issuance Date of the Note.

 

 9 

 

 

(l)       Right of First Refusal. From and after the date of this Note and at
all times hereafter while the Note is outstanding, the Parties agree that, in
the event that the Company receives any written or oral proposal (the
“Proposal”) containing one or more offers to provide additional capital or
equity (with the exception of the private common stock offering currently in
progress with Company stockholders) or debt financing (the “Financing Amount”),
the Company agrees that it shall provide a copy of all documents received
relating to the Proposal together with a complete and accurate description of
the Proposal to the Holder and all amendments, revisions, and supplements
thereto (the “Proposal Documents”) no later than 3 business days from the
receipt of the Proposal Documents. Following receipt of the Proposal Documents
from the Company, the Holder shall have the right (the “Right of First
Refusal”), but not the obligation, for a period of 5 business days thereafter
(the “Exercise Period”), to invest, at similar or better terms to the Company,
an amount equal to or greater than the Financing Amount, upon written notice to
the Company that the Holder is exercising the Right of First Refusal provided
hereby. In furtherance of the Right of First Refusal, the Company agrees that it
will cooperate and assist the Holder in conducting a due diligence investigation
of the Company and its corporate and financial affairs and promptly provide the
Holder with information and documents that the Holder may reasonably request so
as to allow the Holder to make an informed investment decision. However, the
Company and the Holder agree that the Holder shall have no more than 5 business
days from and after the expiration of the Exercise Period to exercise its Right
of First Refusal hereunder. This Right of First Refusal shall extend to all
purchases of debt held by, or assigned to or from, current stockholders,
vendors, or creditors, all transactions under Sections 3(a)9 and/or 3(a)10 or
the Securities Act of 1933, as amended, and all equity line-of-credit
transactions. In the event that the Company does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(10)
Transaction while this note is outstanding, without giving Right of First
Refusal to the Holder, a liquidated damages charge of 25% of the outstanding
principal balance of this Note, but not less than $25,000, will be assessed and
will become immediately due and payable to the Holder at its election in the
form of cash payment or addition to the balance of this Note. Such liquidated
damages will be automatically added to the Principal Sum of the Note and tack
back to the Effective Date for purposes of Rule 144.

 

 10 

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

  PROGREEN US, INC.         By: /s/ Akio Ariura   Name: Akio Ariura   Title:
Manager   Email:     Address:  

 

This Convertible Promissory Note of April 27, 2018 is accepted this 27th day of
April, 2018 by

 

TANGIERS GLOBAL, LLC         By: /s/ Michael Sobeck   Name: Michael Sobeck  
Title: Managing Member  

 

 11 

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert all or part of that certain
$236,085 Convertible Promissory Note identified as the Note)

 

DATE:       FROM:   Tangiers Global, LLC (the “Holder”)  

 



  Re: $236,085 Convertible Promissory Note (this “Note”) originally issued by
ProGreen US, Inc., a Delaware corporation, to Tangiers Global, LLC on April 27,
2018.

 

The undersigned on behalf of Tangiers Global, LLC , hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.0001 par value per share, of ProGreen US, Inc. (the “Company”), according to
the conditions hereof, as of the date written below. If shares are to be issued
in the name of a person other than undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the Holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.

 

Conversion information:         Date to Effect Conversion                
Aggregate Principal Sum of Note Being Converted                 Aggregate
Interest/Fees of Principal Amount Being Converted                 Remaining
Principal Balance                 Number of Shares of Common Stock to be Issued
                Applicable Conversion Price                 Signature          
      Name                 Address

 

 12 

 

 

EXHIBIT B

 

WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

 

PROGREEN US, INC.

 

 

The undersigned, being directors of ProGreen US, Inc., a Delaware corporation
(the “Company”), acting pursuant to the Bylaws of the Corporation, do hereby
consent to, approve and adopt the following preamble and resolutions:

 

Convertible Note with Tangiers Global, LLC

 

The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Convertible Promissory Note in the
amount of $236,085 with Tangiers Global, LLC .

 

The documents agreed to and dated April 27, 2018 are as follows:

 

12% Convertible Promissory Note of ProGreen US, Inc.

Irrevocable Transfer Agent Instructions

Notarized Certificate of Corporate Secretary

Disbursement Instructions

Company Capitalization Table

Schedule 1 – Use of Proceeds

 

The board of directors further agree to authorize and approve the issuance of
shares to the Holder at Conversion prices that are below the Company’s then
current par value.

 

IN WITNESS WHEREOF, the undersign member(s) of the board of the Company executed
this unanimous written consent as of April 27, 2018.

 

        By:   Its:  

 

 13 

 

 

EXHIBIT C

 

NOTARIZED CERTIFICATE OF CORPORATE SECRETARY OF

 

PROGREEN US, INC.

 

(Two Pages)

 

The undersigned, _______________________ is the duly elected Corporate Secretary
of ProGreen US, Inc., a Delaware corporation (the “Company”).

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records, including,
but not limited to, the Company’s records relating to the following:

 

  (A) The issuance of that certain Convertible Promissory Note dated April 27,
2018 (the “Note Issuance Date”) issued to Tangiers Global, LLC (the “Holder”) in
the stated original principal amount of $236,085 (the “Note”);         (B) The
Company’s Board of Directors duly approved the issuance of the Note to the
Holder;         (C) The Company has not received and does not contemplate
receiving any new consideration from any persons in connection with any later
conversion of the Note and the issuance of the Company’s Common Stock upon any
said conversion;         (D) To my best knowledge and after completing the
aforementioned review of the Company’s stockholder and corporate records, I am
able to certify that the Holder (and the persons affiliated with the Holder) are
not officers, directors, or directly or indirectly, ten percent (10.00%) or more
stockholders of the Company and none of said persons has had any such status in
the one hundred (100) days immediately preceding the date of this Certificate;  
      (E) The Company’s Board of Directors have approved duly adopted
resolutions approving the Irrevocable Instructions to the Company’s Stock
Transfer Agent dated April 27, 2018;         (F) Mark the appropriate selection:
          ___ The Company represents that it is not a “shell company,” as that
term is defined in Section 12b-2 of the Securities Exchange Act of 1934, as
amended, and has never been a shell company, as so defined; or           ___ The
Company represents that (i) it was a “shell company,” as that term is defined in
Section 12b-2 of the Securities Exchange Act of 1934, as amended, (ii) since
______, 201__, it has no longer been a shell company, as so defined, and (iii)
on _______, 201__, it provided Form 10-type information in a filing with the
Securities and Exchange Commission.         (G) I understand the constraints
imposed under Rule 144 on those persons who are or may be deemed to be
“affiliates,” as that term is defined in Rule 144(a)(1) of the Securities Act of
1933, as amended.         (H) I understand that all of the representations set
forth in this Certificate will be relied upon by counsel to Tangiers Global, LLC
in connection with the preparation of a legal opinion.

 

 14 

 

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 



Signed:     Date:             Name:     Title:  

 

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________ DAY OF ____________________
2018.

Commission Expires:______________

____________________________________

Notary Public

 

 15 

 

 

EXHIBIT D

 

TO:   Tangiers Global, LLC FROM:   ProGreen US, Inc. DATE:   April 27, 2018 RE:
  Disbursement of Funds

 

Pursuant to that certain Convertible Promissory Note between the parties listed
above and dated April 27, 2018, a disbursement of funds will take place in the
amount and manner described below:

 

Please disburse to:   Amount to disburse: $222,721.60 Form of distribution Wire
Name ProGreen US, Inc. Company Address

 

 

 

Wire Instructions:

Bank:

ABA Routing Number:

Account Number:

SWIFT Code:

Account Name:

Phone:

 

TOTAL: $222,721.60

 

For: ProGreen US, Inc.             By:     Dated: April 27, 2018 Name:      
Its:      

 

 16 

 

 



EXHIBIT E

 

COMPANY CAPITALIZATION TABLE AS OF APRIL 27, 2018

 

COMMON STOCK AND COMMON STOCK EQUIVALENTS

ISSUED, OUTSTANDING AND RESERVED

 

 

DESCRIPTION   AMOUNT Authorized Common Stock     Authorized Capital Stock    
Authorized Common Stock     Issued Common Stock     Outstanding Common Stock    
Treasury Stock     *Authorized, but unissued           Authorized Preferred
Stock     Issued Preferred Stock           Reserved for Equity Incentive Plans  
  Reserved for Convertible Debt     Reserved for Options and Warrants    
Reserved for Other Purposes           TOTAL COMMON STOCK AND COMMON STOCK
EQUIVALENTS OUTSTANDING    

 

* This number includes all shares reserved for Convertible Debt

 

Note: If not applicable, enter “n/a” or “zero” in Column 2.

 



 17 

 

 

CURRENT DEBT AND LIABILITIES TABLE

 

CONVERTIBLE PROMISSORY NOTE BALANCES AND PROMISSORY NOTE BALANCES

 

 

DESCRIPTION   ISSUANCE DATE   AMOUNT Convertible Promissory Note                
                                          Promissory Note                      
                                    Other Debt and Liabilities                  
                                       

 

Note: If not applicable, enter “n/a” or “zero” in Column 2.

 

To my best knowledge and after completing the aforementioned review of the
Company’s stockholder and corporate records, I am able to certify the accuracy
of the statements made herein.

 

PROGREEN US, INC.             By:     Dated: April 27, 2018 Name:       Title:  
   

 

 18 

 

 

SCHEDULE 1

 

USE OF PROCEEDS

 

Pursuant to that certain Convertible Promissory Note between the parties listed
above and dated April 27, 2018, the Company covenants that it will within,
month(s) of the Effective Date of the Note, it shall use approximately
$222,721.60 of the proceeds in the manner set forth below (the “Use of
Proceeds”):

 



PROGREEN US, INC.             By:     Dated: April 27, 2018 Name:       Title:  
   

 

 19 

 

 